Citation Nr: 1448069	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  05-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to April 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) (that, inter alia, declined to reopen a previously denied claim of service connection for a back disability) and on remand from the United States Court of Appeals for Veterans Claims (Court) (remanding the matter of entitlement to a TDIU rating).  

These matters were previously before the Board on several occasions.  In January 2009, the claim of service connection for a back disability was remanded for notice compliant with the Court's guidance regarding Veterans Claims Assistance Act notice required in claims to reopen.  An October 2011 Board decision reopened the claim of service connection for a low back disability, remanded that matter for further development and de novo consideration, and referred to the RO a claim for a TDIU rating.  The appellant filed a timely appeal to the Court.  By Order dated in December 2012, the Court remanded the matter to the Board to the extent that it referred, rather than remanded, the issue of entitlement to a TDIU rating.  In July 2013, both matters were remanded by the Board for additional development.  The previous Board decisions and remands were decided by another Veterans Law Judge.  The case has now been reassigned to the undersigned for the purpose of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that further development of the record is required to ensure that the record considered is complete (includes all available information and evidence bearing on the issues on appeal), and to ensure compliance with prior Board remand instructions.  
The record reflects the Veteran sustained multiple intervening postservice back injuries (and underwent surgical procedures on the back).  (See, e.g., November 2009 letter from the Department of Labor regarding March 1991 workplace injury and compensation; August 2006 VA treatment record noting chest pain and treatment following a motor vehicle accident; April 2006 psychotherapy note reporting receipt of total, permanent workers' compensation disability payments for back injury; February 2006 VA treatment record noting October 18, 2005, work injury (including workers' compensation claim number); August 2005 VA treatment record noting back surgery in 1991; January 2001 Methodist Hospital of Memphis Emergency Room record noting severe back pain after falling out of a chair; and December 1993 letter from Dr. J. P. H. noting back surgery in 1990 and subsequent private treatment.)  Records pertaining to these injuries/treatment are obviously pertinent (and perhaps critical) evidence in a case seeking service connection for a back disability.  

The July 2013 Board remand instructed the AOJ to obtain workers' compensation records.  In an August 2013 letter to the Veteran requesting additional information, the AOJ did not explicitly request a signed release to obtain the records.  The AOJ did request such records from the Department of Labor directly, and was advised (by a January 2014 letter) that the request must be accompanied by a signed release from the Veteran.  However, in a letter to the Veteran that same month, the AOJ inaccurately stated that the Department of Labor could not locate the records, and did not request that the Veteran provide a signed release.  As the correspondence from the Department of Labor suggests that records (the subject of a prior Board remand) may be available, corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was afforded prior opportunities to provide releases related to private treatment he has received for his back disability, and did not respond.  (See, e.g., August 2013 and October 2011 letters requesting releases for records from private treatment providers.)  As he was not so specifically advised, he may be unaware that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, "the claim will [emphasis added] be considered abandoned."  On remand, the Veteran should be provided another opportunity to submit the requested information/releases and advised that his claim will be denied as abandoned if he does not fully comply with the request.

The claim for a TDIU rating is inextricably intertwined with the service connection claim on appeal, as the evidence received in connection with, and the determination on, such claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for a TDIU rating must be deferred pending resolution of the service connection issue on appeal.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit updated authorization forms for VA to secure the records of all private treatment and other records pertaining to his claim of service connection for a back disability that are not already associated with the record, to specifically include: Department of Labor Workers' Compensation Program records related to 1991 and October 2005 workplace injuries; private treatment records from Drs. L., C., and J.P.H. (see July 2013 Board remand for detailed name information); treatment records from "Methodist Central Hospital" for an August 2006 motor vehicle accident; treatment records from "Methodist Hospital of Memphis" (or any other provider) related to falling out of a casino chair in 2001; and any treatment records related to previous back surgeries.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and that compliance with all requests is necessary, and afford him opportunity to do so.  He must be informed that, if he does not submit the authorization forms sought, as requested, the claim will be processed under 38 C.F.R. § 3.158 as abandoned.  

If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If a private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. § 3.158(a).

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claims on appeal.  If either remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) [If the Veteran does not provide the releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.] and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

